            Case 2:19-cv-02241-JWL Document 40 Filed 05/18/20 Page 1 of 9




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,              )
                                       )
                      Plaintiff,       )
                                       )
      v.                               )                Case No. 19-2241-JWL
                                       )
JERRY LAMBERD and                      )
WYANDOTTE COUNTY,                      )
                                       )
                      Defendants.      )
                                       )
_______________________________________)


                             MEMORANDUM AND ORDER

       In this case, the United States (“the Government”) alleges that defendant Jerry

Lamberd owes certain amounts in unpaid employment and unemployment taxes, and it

seeks a money judgment and enforcement of federal tax liens on certain property. This

matter presently comes before the Court on the Government’s motion for summary

judgment (Doc. # 31). For the reasons set forth below, the Court grants the motion, and

judgment will be entered in favor of the Government. As set forth below, the Government

shall file a supplemental brief setting forth the rate at which additional amounts due have

accrued after February 21, 2020.



       I.       Background

       The Government and Mr. Lamberd have stipulated that all facts material to their

claims and defenses are set forth in 163 paragraphs in the pretrial order, subject to Mr.
         Case 2:19-cv-02241-JWL Document 40 Filed 05/18/20 Page 2 of 9




Lamberd’s right to present evidence to support arguments (1) that some relevant work may

have been performed by independent contractors instead of employees, and (2) that the

Government’s calculations of principal, interest, and penalties might be inaccurate. The

Government has also preserved the right to present evidence regarding additional amounts

due that have accrued during the pendency of the case. The stipulated facts, in highly

summarized fashion, are as follows.

       Mr. Lamberd was the sole owner of Pro-Tec Roofing Supply, LLC (“Pro-Tec”), a

company that performed roofing-related construction work and sold roofing supplies to

subcontractors. Pro-Tec was a single-member limited liability company that elected not to

be taxed as a corporation; thus, any tax liabilities were considered the personal liabilities

of Mr. Lamberd. During the period from January 1, 2001, through December 31, 2007,

Pro-Tec paid both employees and independent contractors to perform work.

       In 2009, Mr. Lamberd, on behalf of Pro-Tec, filed federal Form 941 employment

tax returns for the quarterly periods for the quarter ending September 30, 2002, through the

quarter ending December 31, 2007, in which Mr. Pro-Tec reported for each quarter the

number of its employees, the amount of wages paid, and the amount of employment taxes

owed. In 2009, the Government assessed employment taxes and penalties and interest in

particular amounts against Pro-Tec and Mr. Lamberd for those quarters. For each of those

quarterly assessments, the Internal Revenue Service (IRS) on multiple occasions gave Mr.

Lamberd notice of the assessment and made a demand for payment. Those assessments

have not been fully paid.



                                             2
           Case 2:19-cv-02241-JWL Document 40 Filed 05/18/20 Page 3 of 9




       In 2009, Mr. Lamberd, on behalf of Pro-Tec, filed federal Form 940 unemployment

tax returns for the annual periods for the years 2001 through 2007, in which Pro-Tec

reported for each year the amount of wages paid and the amount of unemployment taxes

owed. In 2009, the Government assessed unemployment taxes and penalties and interest

in particular amounts against Pro-Tec and Mr. Lamberd for those years. For each of those

yearly assessments, the IRS on multiple occasions gave Mr. Lamberd notice of the

assessment and made a demand for payment. Those assessments have not been fully paid.

       In 2012, the Government filed with the Register of Deeds of Wyandotte County,

Kansas, notice of federal tax liens against certain real property in Kansas City, Kansas,

owned by Mr. Lamberd, for the unpaid employment and unemployment tax liabilities from

2001 through 2007. The parties have stipulated that the tax lien against that property held

by defendant Wyandotte County has priority over the federal tax liens.1

       The Government filed this action on May 20, 2019. The Government seeks a

judgment in the amount of the unpaid employment and unemployment taxes plus

applicable interest and penalties. The Government also seeks to enforce its tax liens against

the real property in Kansas City.



       II.     Summary Judgment Standard

       Summary judgment is appropriate if the moving party demonstrates that there is “no

genuine dispute as to any material fact” and that it is “entitled to a judgment as a matter of


       1
         Originally, the Kansas Department of Revenue was named as a defendant in this
action, but it was dismissed after it disclaimed any interest in the property.
                                              3
         Case 2:19-cv-02241-JWL Document 40 Filed 05/18/20 Page 4 of 9




law.” Fed. R. Civ. P. 56(a). In applying this standard, the Court views the evidence and

all reasonable inferences therefrom in the light most favorable to the nonmoving party. See

Burke v. Utah Transit Auth. & Local 382, 462 F.3d 1253, 1258 (10th Cir. 2006). An issue

of fact is “genuine” if “the evidence allows a reasonable jury to resolve the issue either

way.” See Haynes v. Level 3 Communications, LLC, 456 F.3d 1215, 1219 (10th Cir. 2006).

A fact is “material” when “it is essential to the proper disposition of the claim.” See id.

       The moving party bears the initial burden of demonstrating an absence of a genuine

issue of material fact and entitlement to judgment as a matter of law. See Thom v. Bristol-

Myers Squibb Co., 353 F.3d 848, 851 (10th Cir. 2003) (citing Celotex Corp. v. Catrett, 477

U.S. 317, 322-23 (1986)). In attempting to meet that standard, a movant that does not bear

the ultimate burden of persuasion at trial need not negate the other party’s claim; rather,

the movant need simply point out to the court a lack of evidence for the other party on an

essential element of that party’s claim. See id. (citing Celotex, 477 U.S. at 325).

       If the movant carries this initial burden, the nonmovant may not simply rest upon

the pleadings but must “bring forward specific facts showing a genuine issue for trial as to

those dispositive matters for which he or she carries the burden of proof.” See Garrison v.

Gambro, Inc., 428 F.3d 933, 935 (10th Cir. 2005). To accomplish this, sufficient evidence

pertinent to the material issue “must be identified by reference to an affidavit, a deposition

transcript, or a specific exhibit incorporated therein.” See Diaz v. Paul J. Kennedy Law

Firm, 289 F.3d 671, 675 (10th Cir. 2002).

       Finally, the Court notes that summary judgment is not a “disfavored procedural

shortcut;” rather, it is an important procedure “designed to secure the just, speedy and

                                              4
         Case 2:19-cv-02241-JWL Document 40 Filed 05/18/20 Page 5 of 9




inexpensive determination of every action.” See Celotex, 477 U.S. at 327 (quoting Fed. R.

Civ. P. 1).



       III.   Analysis

       Based on the stipulated facts, the Government seeks summary judgment on its

claims for a money judgment in the amount of Mr. Lamberd’s unpaid tax liabilities and for

enforcement of its tax liens against Mr. Lamberd’s property.          The Government has

submitted a declaration by an IRS officer stating that Pro-Tec’s and Mr. Lamberd’s liability

for federal employment taxes for the quarters at issue, including accrued penalties and

interest through February 21, 2020, and including payments and credits, totals

$814,452.57; and that Pro-Tec’s and Mr. Lamberd’s liability for federal unemployment

taxes for the years at issue, including penalties and interest through February 21, 2020, and

including payments and credits, totals $67,892.36.

       In the pretrial order, Mr. Lamberd preserved only the following defenses: (1) the

claims are barred by the applicable statute of limitations; (2) claims may be barred to the

extent that Pro-Tec used independent contractors to perform labor for which taxes were

assessed; and (3) the Government may not have calculated the taxes, interest, or penalties

correctly. Mr. Lamberd then requested and received two extensions of the deadline for his

response to the Government’s summary judgment motion. In his response, Mr. Lamberd

does not raise any issue concerning the statute of limitations or the use of independent

contractors. Instead, in responding to the Government’s statement of facts, Mr. Lamberd

disputes only the amounts of the unpaid balances, although without citation to any evidence

                                             5
          Case 2:19-cv-02241-JWL Document 40 Filed 05/18/20 Page 6 of 9




that contradicts the amounts set forth by the Government; and in a single paragraph of

argument, Mr. Lamberd opposes summary judgment only on the basis of his argument that

the Government’s calculations should not be presumed correct.2

      First, Mr. Lamberd disputes only the amounts owed. Thus, he has not disputed his

liability for any unpaid amounts, and accordingly, the Government is at least entitled to

summary judgment with respect to the issue of liability. Nor does Mr. Lamberd assert any

argument against enforcement of the federal tax liens against his property.

      With respect to the amount of liability, the Government has relied on evidence, in

the form of a declaration, to support its calculations of the amounts owed by Mr. Lamberd.

In accordance with the standard set forth above, the burden would then shift to Mr.

Lamberd to produce evidence sufficient to create an issue of fact and preclude summary

judgment. Mr. Lamberd has not produced any such evidence, however, concerning the

amount of his present tax liability. Accordingly, the Government is entitled to summary

judgment concerning the amount owed unless it has failed to meet its initial burden to

produce proper evidence to support its calculations of those amounts.

      The Government cites United States v. Fior D’Italia, Inc., 536 U.S. 238 (2002), in

which the Supreme Court stated as follows:

             An “assessment” amounts to an IRS determination that a taxpayer
      owes the Federal Government a certain amount of unpaid taxes. It is well
      established in the law that an assessment is entitled to a legal presumption of
      correctness – a presumption that can help the Government prove its case
      against a taxpayer in court.


      2
        The Court commends counsel for declining to raise arguments that he determined
lacked merit.
                                             6
         Case 2:19-cv-02241-JWL Document 40 Filed 05/18/20 Page 7 of 9




See id. at 242-43 (citations omitted). Mr. Lamberd contends that because Fior D’Italia

involved a particular estimation method used by the Government that is not relevant here,

the presumption stated in that case “is not analogous to the situation in the present case.”

The Supreme Court stated the presumption, however, as a general principle of law (one

that is well established). Under that principle, the Government’s assessments in this case

are presumed correct.

       Moreover, Mr. Lamberd has not addressed the additional law cited by the

Government, including the Tenth Circuit’s holding that certificates of assessments and

payments, known as Form 4340s, represent presumptive proof of valid and correct tax

assessments; and that in the absence of contrary evidence a district court may rely on such

forms to conclude that valid assessments were made. See Guthrie v. Sawyer, 970 F.2d 733,

737-38 (10th Cir. 1992). In this case, the Government’s declarant relied on and attached

Form 4340s in calculating Mr. Lamberd’s tax liability. Mr. Lamberd has not cited any

authority or otherwise explained why such evidence is not sufficient to meet the

Government’s initial burden on summary judgment. Mr. Lamberd has not met his burden

to provide his own evidence to contradict the amounts calculated by the Government.

Indeed, Mr. Lamberd has not suggested any way in which those calculations may be

incorrect. Accordingly, the Government is entitled to summary judgment in the amounts

requested.

       The Government’s declaration provides calculations that include penalties and

interest that have accrued through February 21, 2020. The Government requests judgment

in an amount that includes additions accruing after that date, but it has not provided the

                                             7
         Case 2:19-cv-02241-JWL Document 40 Filed 05/18/20 Page 8 of 9




Court with the rate at which additional amounts are accruing or any other means by which

the Court may readily calculate final amounts as of the date of judgment. Accordingly, on

or before May 29, 2020, the Government shall file a supplemental brief setting forth the

rates at which additional amounts due have accrued for the unpaid employment tax liability

and for the unpaid unemployment tax liability after February 21, 2020, such that the Court

may calculate proper judgment amounts. Before filing that brief, the Government shall

attempt to obtain Mr. Lamberd’s consent to the rates of accrual (such consent shall not

waive, for purposes of appeal, any argument that the underlying liability amounts are

incorrect). If the parties are unable to reach an agreement concerning the rate, Mr. Lamberd

shall file any objection by June 5, 2020.

       The Government will also be awarded judgment on its claim for enforcement of the

federal tax liens against Mr. Lamberd’s property. In its reply brief, the Government notes

that the property is Mr. Lamberd’s personal residence and that the COVID-19 pandemic

has resulted in various limitations. Accordingly, the Government requests “that the Court

also order that, 90 days from the date of the order on this motion, the United States shall

file: (1) a motion seeking an order of sale of the Kansas City Property, or (2) a status report

explaining why additional time to seek such sale is warranted.” The Court believes that

such an accommodation is reasonable, and it does so order.



       IT IS THEREFORE ORDERED BY THE COURT THAT plaintiff’s motion for

summary judgment (Doc. # 31) is hereby granted, and judgment will be entered in favor



                                              8
         Case 2:19-cv-02241-JWL Document 40 Filed 05/18/20 Page 9 of 9




of the Government. The parties shall make additional submissions concerning the amount

of the judgment as set forth herein.



       IT IS FURTHER ORDERED BY THE COURT THAT plaintiff, on or before

August 17, 2020, shall file either a motion seeking an order of sale of the property at issue

or a status report explaining why additional time to seek such sale is warranted.


       IT IS SO ORDERED.


       Dated this 18th day of May, 2020, in Kansas City, Kansas.


                                                  s/ John W. Lungstrum
                                                  John W. Lungstrum
                                                  United States District Judge




                                             9
